Title: Bidé de Chavagnes to John Adams: A Translation, 16 February 1780
From: Chavagnes, Bidé de
To: Adams, John


      
       My dear sir
       Brest, 16 February 1780
      
      If I have not had the honor of writing to you since my arrival at Brest it is because, having understood at La Coruña that your plan was to go to Madrid, I thought at the very most you would have arrived at Paris or Versailles. However, I take too strong and sincere an interest in your health, and that of your children and Messieurs Dana and Allen, not to ask you for news while reiterating my wishes for their happiness, and that they did not suffer too much from the length and duration of your travels, and the feelings of gratitude and affection that you have inspired in me for all the citizens of Boston.
      My health and that of my crew remains excellent, although it took ten days to get from La Coruña to Brest against very strong, contrary winds and heavy seas. The poor Sensible could not help but take on water, but far less than previously. I have left all this behind. I dare to hope the Minister will be kind enough to grant me a month or six weeks to rest a little, visit my wife who can provide me with news of all that has happened, and put some order in my affairs.
      I expected on my arrival at Brest that there would be an American agent, but was informed that there was not. I, therefore, turned to the Intendent, Mr. De La Porte, who assured me that, if I directed your trunks and belongings to Messrs. Gerard, de Malherbes and Allain, you would receive them. I delivered them with all due precaution, very glad to have found additional occasions to be useful to you and, likewise, your compatriots to whom I hope to have the pleasure of returning you some day. I know not where I will be sent this year, but wherever I am destined to go, as soon as I know, it will give me great pleasure to be informed of your news and to receive your orders and commissions. I pray that you are well pursuaded that nothing can equal the sentiments of sincere and respectful devotion with which I have the honor to be for life, my dear sir, your very humble and very obedient servant.
      
       Bidé de chavagnesCaptain of the Vessels of the King of France
      
      
       Many respectful regards to Messrs. Dana and Allen. I embrace the dear children.
      
     